On December 3, 2009, the Defendant was sentenced for Count II: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, to Ten (10) years to the Department of Corrections with Eight (8) years suspended, Count H shall run concurrently with the sentence imposed in Count IV; Count IV: Driving a Motor Vehicle While Under the Influence of Alcohol or Drugs-lst Offense, a misdemeanor, in violation of Section 61-8-401(1)(a)[1st], MCA, to Six (6) months to Missoula County Detention Center with all but 24 hows suspended, Count IV shall run concurrently with the sentence imposed in Count H; and other terms and conditions given in the Judgment on December 3,2009. Count I: Theft, a felony, in violation of Section 45-6-301(8), MCA, Count III: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, Count V: Failwe to Remain at an Accident Scene Involving Vehicle Damage, a misdemeanor, in violation of Section 61-7-104(1)[2], MCA, Count VI: Unlawful Possession of Open Alcoholic Beverage Container, amisdemeanor,in violation of Section 61-8-460, MCA, Count VII: Driving Without a Valid Driver’s License, a misdemeanor, in violation of Section 61-5-102(1)[1], MCA, and Count VIII: Failwe to Carry Proof of Liability Inswance-1st Offense, a misdemeanor, in violation of Section 61-6-302(2)[1st], MCA, were Dismissed by the Court.
On January 23,2014, the sentence imposed on December 3,2009, was revoked. The Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301(8), MCA, to Montana State Prison for Eight (8) years; the terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment filed on December 10,2009; credit fortune served of 67 days; and other terms and conditions given in the Judgment on January 23, 2014.
On May 8,2014, the Defendant’s Application for review of that sentence was heard *65by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
DATED this 28th day of May, 2014.
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.